UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 01-4030
MICHAEL ANTHONY EDWARDS, a/k/a
Lanzel Reid, a/k/a Teddy Reid,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                         (CR-98-294-MU)

                   Submitted: February 28, 2002

                      Decided: March 20, 2002

        Before MICHAEL and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Marshall A. Swann, Charlotte, North Carolina, for Appellant. C.
Nicks Williams, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.
2                     UNITED STATES v. EDWARDS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).



                              OPINION

PER CURIAM:
   Michael Anthony Edwards pled guilty to one count of conspiracy
to possess with intent to distribute cocaine and crack cocaine, in vio-
lation of 21 U.S.C.A. §§ 841(a)(1), 846 (West 1999 & Supp. 2001).
He appeals his conviction and sentence. Edwards’ attorney has filed
a brief citing Anders v. California, 386 U.S. 738 (1967), requesting
this court conduct a de novo review of the record but stating that, in
his view, there are no meritorious issues for appeal. Edwards was
advised of his right to file a pro se supplemental brief, but he did not
file such a brief despite being granted an extension of time to do so.
   In accordance with Anders, we have reviewed the entire record in
this case. Our review convinces us that Edwards’ plea was knowing
and voluntary, and was supported by an adequate factual basis. See
Fed. R. Crim. P. 11. Edwards’ sentence of 120 months imprisonment
is within the properly calculated Guideline* range. We have found no
meritorious issues for appeal, and therefore affirm Edwards’ convic-
tion and sentence.
   This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                                            AFFIRMED

    *U.S. Sentencing Guidelines Manual (2000).